Order affirmed, with ten dollars costs and disbursements. We agree with defendant that the issue of promised renewal leases is res adjudicate/ by virtue of the equitable defense thereof interposed in the summary proceedings brought by this defendant against this plaintiff. We agree with the learned justice at Special Term that the ownership of the bungalows was neither determined in the summary proceedings nor necessarily involved therein, and that that issue may be tried out. Kelly, P. J., Rich, Kelby and Kapper, JJ., concur; Jaycox, J., dissents.